Citation Nr: 0213720	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  96-49 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for asthma.

(The issues of entitlement to service connection for carpal 
tunnel syndrome, and an ear disorder, to include tinnitus, 
will be the subject of a future decision.) 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from May 1985 to January 
1994.  This appeal was previously before the Board of 
Veterans' Appeals (Board) from a September 1995 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.  The Board 
remanded this issue to the RO in October 1998.  The claim has 
been returned to the Board for a final decision.  

The Board is taking additional development on the issues of 
entitlement to service connection for carpal tunnel syndrome 
and an ear disorder pursuant to the authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Red. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  The veteran clearly and unmistakably had asthma prior to 
entry into active duty service. 

2.  Preexisting asthma did not increase in severity during 
service.  


CONCLUSION OF LAW

Preexisting asthma was not aggravated during the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 
5103A, 5107 (West 1991 & Supp. 2002);  38 C.F.R. §§ 3.303, 
3.304, 3.306 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C.A. §§ 5100, 5103, 5103A and 5107 
(West Supp. 2001)).  The new law applies to all claims filed 
on or after the date of the law's enactment, as well as to 
claims filed before the date of the law's enactment, and not 
yet finally adjudicated as of that date.  See 66 Fed. Reg. 
33,311 (2001); VAOPGCPREC 11-2000 (2000).  Regulations 
implementing the law were promulgated at 66 Fed. Reg. 45620-
45632 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

When a law or regulations change during the pendency of an 
appeal, the version most favorable to the veteran applies, 
absent contrary intent.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

In the case at hand, the RO has had the opportunity to 
consider the claim in light of the above-noted changes in the 
law and has provided the veteran with notice of such changes.  
The Board finds that the statement and supplemental 
statements of the case provided the veteran with adequate 
notice of what the law requires to award service connection 
for asthma.  The veteran further was provided adequate notice 
that VA would help him secure evidence in support of his 
claim if he identified that evidence.  Additionally, he was 
provided notice of, and he did report for, a VA examination 
to help determine whether asthma was incurred or aggravated 
in service.  

The statement and supplemental statements of the case also 
provided notice to the veteran of what the evidence of 
record, to include the VA examination, revealed.  
Additionally, they provided notice of what the remaining 
evidence showed, including any evidence identified by the 
appellant.  Furthermore, these documents provided notice why 
this evidence was insufficient to award service connection 
for asthma.  Finally, the appellant was provided with notice 
that he could submit supporting evidence, and in March 2001, 
he was notified that ultimately it was his responsibility to 
ensure that evidence is actually received by VA.  Thus, the 
appellant has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
appellant as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the appellant what evidence would be secured by VA and 
what evidence would be secured by the appellant is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In order to establish service connection for asthma, the 
evidence must show that asthma was incurred coincident with 
active duty service, or if preexisting service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  A preexisting injury or disease will be considered 
to have been aggravated by active duty service where there is 
an increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306.

Initially, the Board notes that the RO has taken all 
necessary steps to obtain the veteran's service medical 
records and that all available records have been forwarded to 
the RO.  Further, while the veteran must be presumed to have 
been sound from a pulmonary perspective based on his February 
1985 enlistment examination, the evidence still clearly and 
unmistakably shows that asthma existed prior to enlistment.  
In this regard, a January 1986 treatment report notes a 
history of asthma as a child, and at his January 1994 
discharge examination, the appellant again reported a history 
of asthma as a child.  There is no evidence contradicting 
either notation.  Hence, in this case, service connection may 
be granted for asthma only if the clinical evidence shows 
that the preexisting level of disability increased during the 
appellant's active duty service.  

Significantly, however, in looking at the service medical 
records for competent evidence of in-service aggravation the 
Board finds that no such evidence is to be discovered.  
Rather, the service medical records reveal no history of any 
in-service treatment for asthma.  Moreover, in March 2002 a 
VA examiner, after examining the appellant and reviewing the 
claims file found no evidence of diagnosis or treatment for 
asthma during service.  Based on this review, the examiner 
found that it was unlikely that asthma was related to 
military service, and that the etiology appeared to be 
allergic and exertional, with onset in childhood.  

Given this evidence, the Board finds that the presumption of 
soundness under 38 C.F.R. § 3.304 has been rebutted, and that 
there is no competent evidence of any in-service increase in 
the disability.  As such, the Board must deny the claim.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 
  

ORDER

Entitlement to service connection for asthma is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

